Title: Enclosure II: Extracts from Jefferson’s Papers, with Comments, 17 April 1796
From: Jefferson, Thomas
To: 


                    IIExtracts from Jefferson’s Papers, with Comments
                    
                    ‘In Senate Feb. 1. 1791.
                    The Committee to whom was referred that part of the speech of the Pr. of the US. at the opening of the session which relates to the commerce of the Mediterranean, and also the letter from the Secy. of state dated 20th. Jan. 1791. with the papers accompanying the same, reported, Whereupon
                    Resolved that the Senate do advise and consent that the Pr. of the US. take such measures as he may think necessary for the redemption of the citizens of the US. now in captivity at Algiers, provided the expence shall not exceed 40,000 Dols. and also that measures be taken to confirm the treaty now existing between the U.S. and the emperor of Marocco.’
                    The above is a copy of a resolution of Senate referred to me by the P. to prepare an answer to, and I find immediately following this among my papers  a press copy from an original written fairly in my own hand ready for the P’s signature and to be given in to the Senate the following answer.
                    ‘Gentlemen of the Senate.
                     I will proceed to take measures for the ransom of our citizens in captivity at Algiers, in conformity with your resolution of advice of the 1st. inst. so soon as the monies necessary shall be appropriated by the legislature and shall be in readiness.
                    The recognition of our treaty with the new Emperor of Marocco requires also previous appropriation and provision. The importance of this last to the liberty and property of our citizens induces me to urge it on your earliest attention.’
                    Tho’ I have no memorandum of the delivery of this to the Senate yet I have not the least doubt it was given in to them and will be found among their records.
                    I find among my press copies, the following in my hand writing.
                    ‘The committee to report that the President does not think that circumstances will justify, in the present instance his entering into absolute engagements for the ransom of our captives in Algiers, nor calling for money from the treasury, nor raising it by loan, without previous authority from both branches of the legislature.’ Apr. 9. 1792.
                    I do not recollect the occasion of the above paper with certainty. But I think there was a committee appointed by the Senate to confer with the P. on the subject of the ransom, and to advise what is there declined, and that a member of the committee advising privately with me as to the report they were to make to the house, I minuted down the above, as the substance of what I concieved to be the proper report after what had passed with the Pr. and gave the original to the member preserving the press copy. I think the member was either Mr. Izard or Mr. Butler; and have no doubt such a report will be found on the files of the Senate.
                    On the 8th. of May following, in consequence of Questions proposed by the Pr. to the Senate, they came to a resolution, on which a mission was founded.
                